          Case 6:16-cv-06315-DGL Document 30 Filed 05/18/21 Page 1 of 3




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________________

ALANA G.,
                                                                     DECISION AND ORDER
                                      Plaintiff,
                                                                     16-CV-6315L

                       v.


ANDREW SAUL,
Commissioner of Social Security,

                              Defendant.
________________________________________________



       Pending before the Court is a motion by counsel for plaintiff, a prevailing party in this

action for Social Security benefits, for an order awarding attorney’s fees pursuant to 42 U.S.C.

§406(b). (Dkt. #25). Pursuant to a contingent fee agreement permitting an award of attorneys fees

of up to 25% of the past-due benefits award, plaintiff’s counsel, Kenneth Hiller, seeks an award of

$24,935.15 (25% of the award for past-due benefits), which will be reduced by $7,117.00 when

counsel refunds to plaintiff the amount previously awarded to the plaintiff for attorney fees under

the Equal Access to Justice Act (“EAJA”).

       The Commissioner does not oppose plaintiff’s motion, but has filed a response indicating

that rates comparable to the de facto hourly rate sought by counsel have been variously “approved

and disapproved” by district courts in this Circuit. (Dkt. #28).

       The Court finds that the amount of the requested fee is reasonable, in light of the character

of the representation, plaintiff’s counsel’s expertise in Social Security law, the results that were

achieved (an award of nearly $100,000.00 in past-due benefits), and the absence of any delay in the
          Case 6:16-cv-06315-DGL Document 30 Filed 05/18/21 Page 2 of 3




proceedings by counsel. See Silliman v. Barnhart, 421 F.Supp.2d 625 (W.D.N.Y. 2006); Joslyn v.

Barnhart, 389 F.Supp.2d 454 (W.D.N.Y.2005).

       The Court has reviewed the time records submitted by plaintiff’s counsel (Dkt. #25-2), and

I find no evidence of delay, unreasonable expenditures of time, or duplication of effort. The Court

has also considered the deference that is owed to agreements between an attorney and client, the

compelling public interest in assuring future representation for disability claimants, and the lack of

any factor indicating that the requested award would result in a windfall. See Gisbrecht v.

Barnhart, 535 U.S. 789, 802 (2002). Moreover, the award is appropriate in light of the work

performed, which included vigorous representation of the claimant, whose claims were contested

by the Commissioner at every level.

       The net amount of attorney’s fees that counsel stands to receive – $24,935.15 – results in a

de facto hourly rate of $862.27 for 36.73 hours of attorney time. This amount is within the range

of hourly fees found to be reasonable in similar, recent cases in this district. See e.g., Salone v.

Commissioner, 2020 U.S. Dist. LEXIS 59634 (W.D.N.Y. 2020) (approving fee request with a de

facto hourly rate of $956.25 per hour, and noting that cases in which courts have reduced similar

fees are distinguishable in that they involved a modest amount of work by attorneys who secured

stipulations, or who billed excessive amounts of time); Sims v. Commissioner, 2020 U.S. Dist.

LEXIS 28330 (W.D.N.Y. 2020) (approving fee with de facto hourly rate of $980.87 per hour);

McDonald v. Commissioner, 2019 U.S. Dist. LEXIS 51643 (W.D.N.Y. 2019) (approving fee with

de facto hourly rate of $1,051.64 per hour).




                                                  2
         Case 6:16-cv-06315-DGL Document 30 Filed 05/18/21 Page 3 of 3




                                         CONCLUSION

       For the foregoing reasons, plaintiff’s motion for attorney’s fees pursuant to 42 U.S.C.

§406(b) (Dkt. #25) in the amount of $24,935.15 is granted. The award is to be made payable to

Kenneth Hiller, Esq., attorney for plaintiff. If counsel has not already refunded the amount of

previously-awarded EAJA fees to the plaintiff pursuant to 28 U.S.C. §2412, counsel is directed to

do so now.

       IT IS SO ORDERED.



                                      _______________________________________
                                               DAVID G. LARIMER
                                             United States District Judge
Dated: Rochester, New York
       May 18, 2021.




                                                 3
